                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                                      Court Minutes and Order
HEARING DATE: February 12, 2021
JUDGE:        Brett H. Ludwig
CASE NO.:     20-cv-00843-bhl
CASE NAME:    Heuss v. Caliber Home Loans Inc et al
MATTER:       Status Conference
APPEARANCES:  Thomas Napierala, Attorney for Plaintiff
              Douglas Sargent, Attorney for Caliber Home Loans Inc and
              PHEAA (FedLoan Serv.)
              Patrick Newman, Attorney for First Premier Bank
              Alyssa Johnson, Attorney for Franklin Collection Service
              Andrew Cunningham, Attorney for Transworld Systems
              Ke Liu, Attorney for Capital One Financial Corporation
TIME:         11:02 a.m. – 11:21 a.m.
COURTROOM DEPUTY: Melissa P.
               AUDIO OF THIS HEARING IS AT ECF NO. 110


        Counsel for the Plaintiff provided additional background related to the allegations that
discrepancies on the Plaintiff’s credit reports violated the Fair Credit Reporting Act. He
confirmed that the Plaintiff is not alleging any actual harm or concrete injury and was asserting
only alleged technical violations of the Act’s procedural requirements. Counsel for defendants
made additional statements in support of their motions to dismiss.
        The Court granted Plaintiff’s Unopposed Motion for Voluntary Dismissal with prejudice
of First Premier Bank (ECF No. 107) and dismissed as moot First Premier Bank’s Motion to
Dismiss (ECF No. 101). Based on its dismissal from the case, Counsel for First Premier Bank
orally WITHDREW its Motion for Sanctions (ECF No. 52).
        The Court took the remaining defendant motions to dismiss (ECF Nos. 86, 87, 96, 98)
under advisement.
        In the January 20, 2021 Status Conference Order the Court directed Plaintiff’s counsel to
file a short brief explaining Plaintiff’s Article III standing, in light of Spokeo, Inc. v. Robins, 136
S. Ct. 1540, 1549 (2016), and recent Seventh Circuit decisions recognizing that a complaint must
clearly alleges facts demonstrating the plaintiff has (1) suffered an injury in fact, (2) that is fairly
traceable to the challenged conduct of the defendant, and (3) that is likely to be redressed by a
favorable judicial decision. See Nettles v. Midland Funding LLC, 983 F.3d 896 (7th Cir. 2020);



         Case 2:20-cv-00843-BHL Filed 02/12/21 Page 1 of 2 Document 111
Gunn v. Thrasher, Buschmann & Voelkel, P.C., 982 F.3d 1069 (7th Cir. 2020); Brunett v.
Convergent Outsourcing, Inc., 982 F.3d 1067 (7th Cir. 2020); Larkin v. Finance Sys. of Green
Bay, Inc., 982 F.3d 1060 (7th Cir. 2020); see also Crabtree v. Experian Info. Sols., 948 F.3d 872,
879 (7th Cir. 2020) (no standing where alleged potential injury under FCRA was too speculative
and remote). Counsel explained that due to a death in co-counsel’s family, plaintiff failed to file
the court-ordered brief and asked for additional time to do so. The Court granted Plaintiff’s
counsel’s oral motion to extend the deadline to file a brief.
       Accordingly, IT IS ORDERED that no later than February 16, 2021 counsel for Plaintiff
shall file a brief explaining Plaintiff’s Article III standing. Defendants may file optional
response briefs no later than March 2, 2021.
       IT IS FURTHER ORDERED that Plaintiff’s Unopposed Motion for Voluntary Dismissal
with prejudice of First Premier Bank (ECF No. 107) is GRANTED, and First Premier Bank’s
Motion to Dismiss (ECF No. 101) is DENIED as moot.
       IT IS FURTHER ORDERED that, the Court having entered an Order on October 30,
2020 granting the Defendants’ Motions to Dismiss and allowing the Plaintiff an opportunity to
amend the Complaint, the following motions are DENIED, as moot: Caliber Home Loans’
Motion for Entry of Judgment (ECF No. 56); First Premier Bank’s Motion for Entry of Judgment
(ECF No. 57); Plaintiff’s Motion (Brief) to Amend Complaint (ECF No. 63); Plaintiff’s Motion
to Extend Time to Respond to First Premier Bank’s Motion to Dismiss (ECF No. 66); Plaintiff’s
Amended Motion to Extend Time to Respond to First Premier Bank’s Motion to Dismiss (ECF
No. 67); and Plaintiff’s Motion to Extend Time to Respond to Caliber Home Loans’ Motion to
Dismiss (ECF No. 69).

       Dated at Milwaukee, Wisconsin this 12th day of February, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge




         Case 2:20-cv-00843-BHL Filed 02/12/21 Page 2 of 2 Document 111
